Citation Nr: 1813229	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for anxiety reaction with depression on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for anxiety reaction with depression and had been diagnosed with PTSD, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

In August 2017, the Board found new and material evidence to reopen the Veteran's claim; and remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1.  The Veteran has an acquired psychiatric disability, to include PTSD with anxiety, which is attributable to active service.

2.  The Veteran has been diagnosed with a mixed personality disorder.


CONCLUSION OF LAW

1.  An acquired psychiatric disability, to include PTSD with anxiety, was incurred in wartime service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  A personality disorder is not considered a disability for purposes of VA compensation.  38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, a psychosis is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran contends that an acquired psychiatric disability, to include PTSD and anxiety, had its onset in active service.  His personnel records reflect that he served in Korea from December 1964 to December 1965, and that his military occupational specialty was as a saxophonist. The Veteran reports that he was stationed in Korea near Seoul and Munson [sic].

Service treatment records show that the Veteran checked "yes" in response to whether he ever had or now had depression or excessive worry, on a "Report of Medical History" completed in May 1964 at entry.   Clinical evaluation then revealed a normal psychiatric system.  

Service treatment records show that, in February 1967, the Veteran reported having recurrent episodes over the past nine months of lightheadedness associated with hyperventilation, a "pounding" rapid heartbeat, frequent blurred vision, and a feeling of a "lump" stuck in his throat.  He reported that the lightheaded sensation outlasted the other symptoms and persisted for a few hours or, on occasion, the whole day.  He reported that he fainted during one episode last December, and reported that his lightheadedness disappeared when he was occupied and concentrated on something.  Neurological examination in February 1967 was entirely within normal limits.  The assessment was psychophysiological reaction secondary to chronic and acutely recurrent anxiety manifest by hyperventilation, "globus" hystericus, and subjective phenomena.  Medication was prescribed, and supportive psychotherapy was suggested.  

Mental status evaluation in April 1967 revealed that the Veteran's motor activity was slightly increased due to anxiety.  His speech was coherent and relevant, but somewhat pressured.  There was no evidence of a thinking disorder, and affect was mainly appropriate.  The Veteran presented himself as a rather passive and dependent individual who tended to somatize his anxieties.  Orientation and memory were intact.  Reasoning and judgment seemed adequate.  Following evaluation, the examiner noted that the Veteran appeared to have a mixed personality disorder with predominantly passive-dependent, hysterical, and hypochondriacal features.

Clinical evaluation at the time of the Veteran's Medical Board examination in April 1967 prior to discharge showed a normal psychiatric system.  The examiner also noted a mixed personality disturbance, chronic, as existing prior to service. 

The report of an April 1974 VA examination includes a diagnosis of psychoneurosis, anxiety reaction, moderate with recurrent depression.

VA records show that the Veteran was treated for panic attacks in February 2004.  He reported experiencing exacerbation of anxiety and panic feelings.  The impression was exacerbation of PTSD symptoms associated with severe anxiety attacks, and likely side effects.  Records show that his medications were increased.

The report of an August 2004 VA examination includes Axis I diagnoses of major depression, panic disorder without agoraphobia, and PTSD.  Stressors reported by the Veteran at that time were related to witnessing a catastrophic helicopter accident, and the constant danger associated with border patrol at the DMZ in Korea.

A VA psychiatrist in April 2006 found that the Veteran's symptoms met the DSM-IV criteria for PTSD.  In 2010, 2011, and in 2013, another VA psychiatrist opined that it is as likely as not that the Veteran's severe and worsening PTSD symptoms began during this active service.  The Veteran was again treated for PTSD symptoms in March 2016.

VA records show diagnoses of generalized anxiety disorder, PTSD, and history of panic disorder in April 2017.

Following the Board's August 2017 remand, the Veteran underwent a VA (contract) examination in September 2017.  The August 2017 examiner then opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran had no mental health issues prior to active service; and that he now had clear symptoms of PTSD, which are related to the claimed/identified in-service stressors and had onset during service.  The August 2017 examiner found that the Veteran's symptoms met the DSM-5 criteria for PTSD, and that no other mental disorder has been diagnosed.  Stressors reported by the Veteran at that time included seeing a peer get shot during military maneuvers; becoming disoriented and wandering off base; and fearing confusion about his whereabouts, and fearing for his own safety. 

More recently in January 2018, a VA outpatient mental health psychiatrist noted, "He continues to struggle with his anxiety at times but is almost always able to use exercise and other positive coping skills instead of medication and is proud of himself for this. He is otherwise asymptomatic from his PTSD and continues to be very positive and bright throughout his appointments." 
                        
VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010). The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor, if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA-contracted, psychiatrist or psychologist.  In this regard, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; and must confirm that the Veteran's symptoms are related to the claimed stressor.

Here, the August 2017 examiner, who is a VA-contract psychiatrist, found that the Veteran's in-service stressors are adequate to support a diagnosis of PTSD.  The stressors are related to the Veteran's fear of hostile military or terrorist activity; and his response involved intense fear, helplessness, or horror. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran's reported stressors associated with patrol of the DMZ border are not consistent with his military occupational specialty as a saxophonist.  Moreover, a response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the service department was unable to document the Veteran's claim of patrolling the DMZ in Korea and becoming separated from his patrol.  Although band members may have performed at military ceremonies or provided entertainment for troops near the DMZ, performing infantry patrol duties are not consistent with band duties or training for security operations in a hostile area.  Here, however, historical records do reveal cross-border hostilities throughout the 1960's, including in 1965; and do reflect deaths and injuries among the Armies of North Korea and South Korea, and among civilians.  The Board finds that the cross-board hostilities at the time may have presented a legitimate fear of one's safety for those in the area, at least in this Veteran's individual perception.  This has been accepted by several mental health examiners.  At best, the evidence is in equipoise.

The Board finds that the August 2017 examiner's opinion has probative value, as the examiner reviewed the pertinent history to include the service treatment records and post-service treatment records, conducted a physical examination, and has the medical knowledge to express a competent opinion.  The opinion appears accurate, and consistent with earlier reports of onset in service.  This is highly probative in support of a nexus between any present psychiatric disability and active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 12 Vet. App. 303, 307 (2007).  Here, there are longstanding symptoms of anxiety since active service and a current diagnosis of PTSD.  With regard to a diagnosed personality disorder, the Board notes that, by regulation, personality disorders are not considered disabilities for VA compensation purposes.  38 C.F.R. § 3.303(c).  Regardless, service connection may be granted for disability due to a superimposed disease or injury. See, e.g., VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board finds credible evidence of superimposed anxiety during the Veteran's service.
 
Lastly, there is some report of pre-service impairment due to the Veteran's report of depression or excessive worry at entry.  However, there is no contemporaneous evidence of a pre-existing psychiatric disorder, and no evidence of a psychiatric disorder at entrance.  Here, the presumption of soundness is implicated.  Gilbert v. Shenseki, 26 Vet. App. 48 (2012). 

Accordingly, service connection is warranted for PTSD with anxiety.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C. § 5107.


ORDER

Service connection for PTSD with anxiety is granted.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


